Exhibit NEWS RELEASE Endeavour Silver Drilling Intersects Thicker, Deeper Extension of Santa Cruz Silver Zone at Guanacevi; Infill Drilling Defines Poly-Metallic Mineralization in Cometa Zone at Parral Vancouver, Canada – June 12, 2008 - Endeavour Silver Corp. (EDR: TSX, EJD: DBFrankfurt and EXK: AMEX) announces additional positive drill results from exploration programs on two of the Company’s silver mine properties in Mexico. At the Company’s operating Guanacevi silver mine in Durango, drilling below the current resource has intersected a thick, poly-metallic extension of the Santa Cruz vein below the historic Santa Cruz mine. At Endeavour’s Parral exploration program in Chihuahua, infill drilling has better defined the poly-metallic mineralization discovered last year in the El Cometa vein system on the El Cometa property. Results were as follows: Hole From Core Length True Width Silver Gold Lead Zinc (m) (m) (m) (gpt) (gpt) (%) (%) SC2-1 609.15 15.2 9.56 71 0.2 1.30 2.64 SC2-2 651.50 8.65 6.12 64 0.3 1.52 1.80 SC2-3 630.80 3.50 2.77 73 0.3 1.62 3.63 Hole Vein From Core Length True Width Silver Gold Lead Zinc (m) (m) (m) (gpt) (gpt) (%) (%) CM12-2 El Cometa 160.30 2.15 1.65 69 3.2 1.159 2.812 Incl. 161.00 0.50 0.38 216 8.7 1.480 1.700 CM13-5 HW Cometa 217.80 0.40 0.35 38 0.7 5.420 15.750 El Cometa 250.90 1.80 1.13 9 0.1 0.781 2.132 CM13-6 El Cometa 169.50 2.50 2.38 17 2.2 0.807 1.299 Incl. 171.45 0.55 0.52 22 8.7 0.535 1.410 CM14-4 La Estrella 117.80 0.95 0.82 26 0.3 2.427 2.909 El Cometa 298.95 2.15 1.62 8 1.0 1.276 0.816 Consuelo 374.90 0.60 0.56 48 0.1 1.518 1.254 CM14-5 El Cometa 212.20 6.90 4.44 38 0.8 4.861 4.943 Incl. 217.10 2.00 1.29 75 1.1 6.892 7.786 Consuelo 259.95 0.95 0.67 5 0.1 0.216 0.392 CM15-4 El Cometa 228.45 1.95 1.38 20 0.7 2.690 2.938 FW Cometa 266.40 2.25 1.45 8 0.3 0.751 1.291 Consuelo 281.55 1.10 0.63 14 0.1 2.831 0.557 CM15-5 El Cometa 194.15 1.45 1.36 564 3.2 0.396 0.430 Consuelo 225.50 2.40 1.84 12 0.2 0.806 1.323 Bradford Cooke, Chairman and CEO, stated, “We made good progress advancing exploration at both the Santa Cruz and El Cometa properties in Q1, 2008, as shown by these latest positive drill results. The Santa Cruz ramp is being developed now to provide access for production next year and facilitate the next phase of production growth at Guanacevi.At Parral, we plan to continue our exploration efforts to expand resources in other areas of the district in order to achieve “critical mass” for a mining operation.” Three drill holes at Santa Cruz (see longitudinal section on website) have extended the mineralized zone an additional 100 m down-dip to the north-east, where it remains open for expansion. They also mark the first significant occurrence of potentially economic base metals at Santa Cruz, accompanied by lower precious metal grades typical of the deeper parts of the classic, low sulpidation epithermal vein systems found in Mexico. Discovery of the base metal zone is timely due to the fact they can be added to a new resource estimate to be prepared later this year and they can be recovered in the Guanacevi plant flotation circuit, which is scheduled to be re-commissioned in Q3 and expanded in Q4, 2008. Santa Cruz was a historic silver mine discovered by the Spanish in the late 1500’s and mined again by Industrias Penoles in the 1900’s. Penoles sank an inclined 270 m deep shaft and developed the mine down 13 levels. Endeavour commenced exploration drilling below the deepest mine level 13 in 2005 in order to search for extensions of the Santa Cruz mineralization. The Santa Cruz mineralized zone was recently estimated (see news release March 3, 2008) to contain about 6.9 million oz silver within an indicated resource of 330,000 tonnes grading 391 gpt silver and 0.69 gpt gold, and an inferred resource of 220,000 tonnes grading 379 gpt silver and 0.62 gpt gold, as defined by 43 drill holes to date. Last year, Endeavour commenced driving an 820 m ramp from the nearby operating Porvenir mine towards the Santa Cruz resource area in order to bring Santa Cruz into production in 2009. To date, 530 m of ramp have been completed and an additional 290 m is planned for this year, so that mine development can commence in Q1, 2009 and production can begin in Q3, 2009. Seven drill holes at El Cometa (see longitudinal section on website) have better defined this mineralized zone for mine planning and economic analysis. Each of these holes intersected poly-metallic mineralization with average grades higher than Endeavour’s estimated US$50 per tonne NSR cut-off grade assuming metal prices of USD$12 per ounce silver, USD$600 per ounce gold, USD$3.00 per pound copper, USD$0.60 per pound lead and USD$1.50 per pound zinc. El Cometa was a historic silver mine discovered and mined in the 1900’s. The mine was developed on 3 levels by a 75 m deep shaft. Endeavour acquired the property in 2006 and commenced drilling to test for poly-metallic mineralized zones similar to the La Esmeralda mine located 2 km to the south along the same vein system.
